DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 07/28/2021. Claims 1-2, 5-12, 14-16 and 20 are pending in this application. Claims 1, 9, 12 and 15 have been amended. Claims 3-4, 13 and 17-19 have been cancelled.

Claim Objections
Claim 15 objected to because of the following informalities:  
Claim 15 recites the limitation “a pair of freezer doors” in line 4 which should be recited to --the pair of freezer doors-- for proper antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (CN105371556, cited in IDS filed on 07/30/2021).
Regarding claim 1, Yao discloses an appliance (100) having a freezer compartment (see figures 1-4) comprising: 
a housing (110) having the freezer compartment and defining an opening into the freezer compartment (see figures 1-4); 
a pair of freezer doors (120) rotatably attached adjacent the opening into the freezer compartment to the housing (see figures 1-4), each freezer door of the pair of freezer doors (120) having an open position and a closed position to allow access to the freezer compartment (see figures 1-4); 
one or more freezer shelves (the drawer type container 111, paragraph [0039] and the drawers 115) slidably mounted within the freezer compartment (see figures 1-4), wherein the one or more freezer shelves (111 and 115) is disposed within the freezer compartment when the one or more freezer shelves (111 and 115) is in a closed position and is at least partially disposed outside the freezer compartment when the one or more freezer shelves (111 and 115) is in an open position and each of the freezer doors (120) is in the open position (see figures 1-4); 
a mullion (131 and 132) separating the opening into a pair of openings (see figures 1-4), wherein the mullion includes a fixed portion (132) and a movable portion (131) combining to provide a sealing surface for receipt of the pair of freezer doors (120; see figures 1-4); 
wherein the movable portion (131) of the mullion is positionable relative to the fixed portion (132) of the mullion (131 and 132) between a sealed position (closed position) and an unsealed position (opening position) different from the sealed position, wherein when the one or more freezer shelves (111 and 115) is in the closed position 
wherein the one or more freezer shelves (111 and 115) pivots the movable portion (131) of the mullion (131 and 132) at least from the sealed position (when the doors are in closed position; see figure 1-4), and wherein the movable portion pivots about a hinge, wherein a pivot axis of the hinge is substantially horizontal (paragraph [0037]).
Regarding claim 2, Yao discloses the one or more freezer shelves (111) pivots the movable portion (131) of the mullion (131 and 132) from the unsealed position (when the doors and one or more shelves in opening position; paragraph [0022]) to the sealed position (when the doors are in closed position; paragraph [0039]; see figures 1-4).

Regarding claim 5, Yao discloses the movable portion (131) of the mullion (31 and 132) is not carried by the one or more freezer shelves (111) from the closed position (when the doors are in closed position; see figures 1-4) to the open position (when the doors are in open position; see figures 1-4).
Regarding claim 7, Yao discloses the one or more freezer shelves (111) have a width larger than a width of the opening within the freezer compartment covered by at 
Regarding claim 8, Yao discloses the appliance further comprises a fresh-food compartment (140; see figure 5).
Regarding claim 9, Yao discloses a shelf system for a freezer compartment (100) having a pair of French doors (120; see figures 1-4) comprising: 
one or more freezer shelves (the drawer type container 111, paragraph [0039] and the drawers 115) each having a front side and an opposing back side (see figures 1-4), wherein the one or more freezer shelves (111 and 115) is slidably mounted within the freezer compartment (see figures 1-4), wherein the one or more freezer shelves (111 and 115) is disposed within the freezer compartment when the one or more freezer shelves is in a closed position (see figures 1-4) and is at least partially deployed outside the freezer compartment when the one or more freezer shelves is in an open position (see figures 1-4); 
at least one portion (131) of a mullion (131 and 132) is in a sealed position (closed position) and disposed in front of the front side of the one or more freezer shelves (111 and 115; see figures 1-4) when said one or more freezer shelves in the closed position (see figures 1-4), and wherein deployment of the one or more freezer shelves (111 and 115) from the closed position (see figure 1) to the open position (see figure 2) displaces the at least one portion (131) of the mullion (131 and 132) to an unsealed position (opening position; see figures 1-2); and 
the at least one portion (131) of the mullion (131 and 132) is pivotably connected to a fixed portion (132) of the mullion (131 and 132), wherein the at least one portion 
Note: the limitation “for at least a freezer compartment having a pair of French doors” has been considered an intended use recitation. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Regarding claim 10, Yao discloses the at least one portion (131) of the mullion (131 and 132) returns to the sealed position (when the portion 131 is in vertical position) when positioning the one or more freezer shelves (111 and 115) to the closed position (see figures 1-4).
Regarding claim 11, Yao discloses the at least one portion (131) of the mullion (131 and 132) includes a stationary hinge axis (the pivot feature of the portion 131 implies the existence the hinge axis; see figure 1-2).
Regarding claim 12, Yao discloses wherein the at least one portion (131) in the sealed position (vertical position) and the fixed portion (132) of the mullion (131 and 132) combine to provide a sealing surface for receipt of a pair of freezer doors (120; see figures 1-2).
Regarding claim 14, Yao discloses the shelf system of claim 9 in combination with an appliance (the refrigerator 100) having the freezer compartment (see figures 1-4).
Regarding claim 15, Yao discloses a method of sealing French doors (120) on a freezer compartment (see figures 1-4) comprising the steps of: 
providing the freezer compartment with an opening thereto (see figures 1-4); 
providing a pair of freezer doors (120) rotatably attached to a housing (110) adjacent the opening (see figures 1-4), each of the freezer doors (120) having an open position and a closed position to allow access to the freezer compartment (see figures 1-2); 
providing one or more freezer shelves (111 and 115) mounted within the freezer compartment (see figures 1-4), wherein the one or more freezer shelves (111 and 115) is disposed within the freezer compartment when the one or more freezer shelves is in a closed position and is at least partially disposed outside the freezer compartment when the one or more freezer shelves is in an open position (see figures 1-4) and each of the freezer doors (120) are in the open position (see figures 1-4); 
providing a mullion (131 and 132) separating the opening into a pair of openings (see figure 1), wherein the mullion includes a fixed portion (132) and a movable portion (131) combining to provide a sealing surface for receipt of the pair of freezer doors (120; see figures 1-2); 
moving the one or more freezer shelves (111 and 115) from the closed position to the open position, thereby repositioning the movable portion (131) of the mullion (131 and 132) from a sealed position (when the movable portion 131 is in vertical position) to 
wherein the step of moving the one or more freezer shelves (111 and 115) from the closed position (when the shelves are positioned inside the compartment) to the open position (when the shelves are pulled out of the compartment; see figures 1-4) includes the step of pivoting the movable portion (131) of the mullion (131 and 132) from the sealed position (when the movable portion is in vertical position; see figure 1) to the unsealed position (when the movable portion is in horizontal position; see figure 2); and wherein the step of pivoting the movable portion (131) of the mullion (131 and 132) from the sealed position (when the movable portion is in vertical position; see figure 1) to the unsealed position (when the movable portion is in horizontal position; see figure 2) includes pivoting the movable portion (131) about a pivot axis that is horizontally orientated (see figures 1-2).
Regarding claim 16, Yao discloses the method further comprises the step of moving the one or more freezer shelves (111 and 115)) from the open position (when the shelves are pulled out of the compartment) to the closed position (when the shelves are positioned inside the comportment; see figures 1-4), thereby repositioning the movable portion (131) of the mullion (131 and 132) from the unsealed position (when the movable portion 131 is in horizontal position) to the sealed position (when the movable portion 131 is in vertical position; see figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Ebrom et al. (9,995,528, previously cited and applied).
Regarding claim 6, Yao fails to disclose the appliance further comprises a heater adjacent the mullion.
Ebrom teaches a refrigerator comprises a mullion bar 72. A heating element is used to heat the mullion bar.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the appliance of Yao to incorporate a heating element for heating the mullion bar as taught by Ebrom in order to provide defrost for the mullion. 
Regarding claim 20, Yao fails to disclose the method further comprises the step of heating the mullion.
Ebrom teaches a refrigerator comprises a mullion bar 72. A heating element is used to heat the mullion bar.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the appliance of Yao to incorporate a heating element for heating the mullion bar as taught by Ebrom in order to provide defrost for the mullion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/30/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763